UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LINDA SLADE,

                                Plaintiff,

         against
                                                        CIVIL ACTION NO.: 19 Civ. 7952 (JPO) (SLC)

                                                            ORDER TERMINATING INITIAL CASE
ART OF BEAUTY COMPANY, INC., et al.,
                                                              MANAGEMENT CONFERENCE
                                Defendants.


SARAH L. CAVE, United States Magistrate Judge:

         The initial case management conference, previously scheduled for Wednesday, January

8, 2020 at 10:00 a.m., is ADJOURNED sine die, as the parties have settled and are awaiting

approval from the District Judge of the Proposed Consent Decree at ECF No. 15-1.

         The Clerk of Court is respectfully directed to terminate the initial case management

conference.



Dated:             New York, New York
                   January 2, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
